Citation Nr: 1412533	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-03 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hepatitis, to include hepatitis A, B, and C.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Board reopened and remanded the Veteran claim for further development.  In that decision, the Board also noted that a claim of entitlement to service connection for diabetes mellitus had been raised in the record and had not yet been adjudicated by the RO.  As such, it was referred back for appropriate action.  As the matter has not yet been addressed, the Board again refers this matter to the RO for appropriate action.


FINDINGS OF FACT

The medical evidence in this case does not demonstrate that the Veteran has a current hepatitis disability.


CONCLUSION OF LAW

The criteria for an award of service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a March 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in July 2011and an Independent Medical Examination report dated in September 2012 was also obtained.  Taken together, these examination reports are fully adequate to decide the claim in that they, after reviewing the Veteran's claims file and medical records, state clear opinions supported by reasoned explanations for their findings.  

The Board notes that this matter was remanded in June 2011 in order to obtain outstanding medical records from WVU Hospitals and obtain a VA opinion.  The medical records requested were obtained and associated with the claims file and the Veteran was afforded the VA examination as noted above.  As such, the Board finds that there has been substantial compliance with the terms of the June 2011 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for a current disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records show that he was diagnosed with infectious hepatitis.  A May 1968 treatment report indicated that the Veteran was admitted to the hospital with a mild case of infectious hepatitis.  After a month or so, his liver function tests were within normal limits and the Veteran was asymptomatic.  

After service, the Veteran was treated at WVU Hospitals in August and September 2009 for a motor vehicle accident.  During his hospitalization, he received a diagnostic code that reported unspecified viral hepatitis C without hepatic coma.  A December 2005 Agent Orange examination indicated that the Veteran had no family doctor and had not seen a doctor since he was discharged from the military, other than for acute problems.

The Veteran was afforded VA examinations dated in April 2010, July 2011, and an Independent Medical Examination report dated in September 2012.  

The April 2010 examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The Veteran's medical history, including his in-service diagnosis of hepatitis and 2009 diagnosis of hepatitis C, was noted in the report.  Risk factors for hepatitis C were indicated to be a tattoo after service and blood exposure during service.  Testing indicated (i) positive hepatitis A antibody and hepatitis B core antibody, (ii) indeterminate hepatitis B surface antibody, and (iii) negative HAAbIgM, hepatitis B surface antigen, and hepatitis C antibody.  The examiner also noted results from December 2005 testing that showed (a) positive hepatitis A antibody, hepatitis B core antibody, and hepatitis B surface antibody, and (b) negative HAAbIgM, hepatitis B surface antigen, and hepatitis C antibody.  The liver examination was normal and the examiner found no evidence of hepatitis C.  The examiner noted that test results indicated a past infection with hepatitis A and that this was most likely what the Veteran had in the military.  The hepatitis A was noted to be a self-limiting infection with no long-term complications.

The Veteran was again examined by VA in July 2011.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The examiner noted the Veteran's previous test results and found that the Veteran did not currently have infection with any strain of hepatitis.  The examiner stated that the Veteran had two negative hepatitis C antibody tests, a negative RIBA, and a negative HVC RNA QUAN (PCR) (confirmation test).  The examiner found that there was no evidence that the Veteran had hepatitis C now or had hepatitis C in the past.  The examiner noted that the insurance form from his previous hospitalization listed "unspecified viral hepatitis C" but noted that there were no lab tests available to confirm this.  The available lab work was found to show a past infection with hepatitis A which was as least as likely as not what the Veteran had in the military.  However, this was noted to be an acute, self-limiting viral infection that does not result in a chronic infection or chronic disability.  The examiner stated that the hepatitis A infection completely resolved.  

Subsequent to the July 2011 examination, numerous medical records from WVU Hospital, for treatment of a severe motorcycle accident in September 2009, were associated with the claims file.  In order to take these records into account, an additional VA opinion was requested.  The September 2012 examiner noted that an independent comprehensive review of these records was undertaken and that this review indicated no lab reports pertaining to antibody for hepatitis.  The examiner noted that the indications of hepatitis C were in the form of a coded diagnosis while the Veteran was admitted for emergency care for his motorcycle accident and that the Veteran did not seek medical care at that time for hepatitis.  Previous antibody test results were noted.  After review, the examiner found that it was less likely as not (less than 50 percent probability) that the Veteran had hepatitis C, a present diagnosis of hepatitis A, or currently active hepatitis B.  The examiner stated that the Veteran was negative for hepatitis C antibody testing.  The examiner explained that a negative antibody test indicated that there were no surface antibodies because there were no hepatitis C antigens present.  With respect to hepatitis A, the examiner found that the Veteran had a past history of infectious hepatitis (aka hepatitis A in current terminology) that was resolved in 1968.  Hepatitis B testing was reviewed and, despite the positive testing of hepatitis B core antibodies, a review of the rest of the Veteran medical records, including normal liver and negative surface antibodies, the examiner found that the combination of core (+) value and surface (-) represented a false positive outcome or resolved infection.  The examiner further explained the various test results and indicated that these results may be interpreted as exposure to hepatitis B sometime in the past or a possibility of a false positive test result.
 
Based on the foregoing, the Veteran's claim of entitlement to service connection for hepatitis must be denied.  In this case, despite the coded diagnosis in 2009, three different medical opinions supported by lab testing results, show no evidence of current or past hepatitis C, long resolved acute hepatitis A infection in service, and either a past hepatitis B exposure or false positive hepatitis B test results.  None of these findings show a current chronic hepatitis condition.  And without a current disorder, service connection cannot be granted.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007)

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners in this case reviewed the claims file and the Veteran's medical records and were apprised of the medical history, including the in-service diagnosis.  After examination and review, the examiners  provided definite opinions supported by a reasoned rationales.  As such, these opinions are highly probative.  In should also be noted that there are no contrary opinions of record. 

The Veteran has contended on his own behalf that he has hepatitis that is related to his treatment for infectious hepatitis in service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None of these circumstances apply in the present case.

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has hepatitis that is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, as hepatitis is not a chronic disease, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for hepatitis.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis, to include hepatitis A, B, and C, is denied.  




___________________________  _________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


